IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                No. 51 WM 2015

                    Respondent


             v.


GEROD MAURICE JARRETT,

                    Petitioner


                                        ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2015, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel has

not established that her failure to submit a timely filing was due to anything other than

her own negligence, Petitioner is entitled to a counsel-filed Petition for Allowance of

Appeal. See Pa.R.Crim.P. 122. Counsel is DIRECTED to file a Petition for Allowance

of Appeal within 15 days.